                                                                                              USDC SDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
                                                                                              DOC #:
J USTIN A. Z ELLER
                                                                                              DATE FILED: 4/14/2020
JAZELLER @ ZELLERLEGAL .COM

B RANDON D. S HERR
BSHERR @ ZELLERLEGAL .COM                                                       MEMORANDUM ENDORSED




                                                               April 14, 2020

        VIA ECF

        Hon. Gregory H. Woods, United States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 PEARL ST
        NEW YORK, NY 10007-1316

        Re: Dominguez v. Aedes De Venustas, Inc., 20 CV 00168 (GHW)



        Dear Judge Woods:

                �e undersigned is counsel to the plaintiﬀ in the above-referenced matter. I write to request
        an adjournment of the initial conferenced scheduled for today at 3:00 PM. I have been in contact
        with the defendant but counsel has not made an appearance on their behalf. I respectfully request
        a thirty-day extension of the initial conference. If no appearance by counsel is made, or the matter
        has not been settled, I will make a further request that plaintiﬀ be given a reasonable amount of
        time to ﬁle a motion for default.

               I thank the Court for its time and consideration and apologize for the late nature of this
        request.

                                                               Respectfully submitted,
 Application granted. The initial pretrial conference scheduled for April 14, 2020 is adjourned to May 15, 2020 at 3 p.m. The
 joint letter and proposed case management plan described in the Court’s prior order, Dkt No. 6, is due no later than May 8,
 2020.

  SO ORDERED.
                                                                            _____________________________________
  Dated: April 14, 2020                                                            GREGORY H. WOODS
                                                                                  United States District Judge




                                   277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
